 



Exhibit 10.49
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
(“Amendment”) is entered into as of this 22nd day of August, 2006 by and among
LASALLE BANK NATIONAL ASSOCIATION (“LBNA”), as Administrative Agent and as a
Lender, SOUTHWEST BANK OF ST. LOUIS (“SWB”), as a Lender, NATIONAL CITY BANK,
successor-by-merger to National City Bank of the Midwest (“NCB”), as a Lender,
FIFTH THIRD BANK (“FTB”), as a Lender, MERRILL LYNCH CAPITAL, A DIVISION OF
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC. (“MLC”), as a Lender, and FIRST
BANK (“FB”), as a Lender (collectively LBNA, SWB, NCB, FTB, MLC, and FB are
referred to herein as “Lenders”) and TALX CORPORATION, a Missouri corporation
(“Borrower”); and consented to by TALX UCM SERVICES, INC., a Missouri
corporation (“TUS”), TALX EMPLOYER SERVICES, LLC, a Missouri limited liability
company (“TES”), TALX FASTIME SERVICES, INC., a Texas Corporation, f/k/a Ti3,
Inc. (“TFTS”), TBT ENTERPRISES, INCORPORATED, a Maryland corporation (“TBT”), UI
ADVANTAGE, INC., a Maryland corporation (“UI”), NET PROFIT, INC., a South
Carolina corporation (“NET”), TALX TAX INCENTIVE SERVICES, LLC, a Missouri
limited liability company (“TIS”), JON-JAY ASSOCIATES, INC., a Massachusetts
corporation (“JJ”), TALX TAX CREDITS AND INCENTIVES, LLC, a Missouri limited
liability company, (“TTCI”), MANAGEMENT INSIGHT INCENTIVES, LLC, a Missouri
limited liability company (“MII”), UNEMPLOYMENT SERVICES, LLC, a Missouri
limited liability company (“US”), PERFORMANCE ASSESSMENT NETWORK, INC., a
Delaware corporation (“PAN”), and TALX CONFIRMATION DIRECT, INC., a Missouri
corporation (“TCD”) (collectively TUS, TES, TFTS, TBT, UI, NET, TIS, JJ, TTCI,
MII, US, PAN and TCD are referred to herein as “Guarantors”).
W I T N E S S E T H
     WHEREAS, the Borrower and Lenders entered into that certain Third Amended
and Restated Loan Agreement dated May 25, 2006 (the Loan Agreement).
     WHEREAS, Guarantors absolutely and unconditionally guaranteed the
indebtedness of Borrower pursuant to their Amended and Restated Guaranty dated
May 25, 2006 (the Guaranty).
     WHEREAS, Borrower has requested certain revisions to the Loan Agreement and
Lenders are willing to agree to same as more specifically set forth herein.
     WHEREAS, all capitalized terms used herein, and not otherwise defined
herein, have the meaning given to them in the Loan Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
-1-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     1. Amendments.
     Upon the satisfaction of the conditions precedent set forth herein,
Section 14.1 of the Third Amended and Restated Loan Agreement shall be amended
and restated in its entirety as follows:
“14.1 Use of Proceeds. Subject to the terms and conditions hereof, (i) the
existing Indebtedness of Borrower under the Second Amended and Restated Loan
Agreement shall be deemed to be converted to and replaced by the proceeds of a
Revolving Loan Advance funded under the Aggregate Revolving Loan Commitment
pursuant to this Agreement, (ii) the proceeds of any subsequent Revolving Loan
Advance shall be used solely for working capital, capital expenditures permitted
hereunder, as the source for payment of Borrower’s reimbursement obligations
with respect to Letters of Credit, to pay the transaction costs for this Loan
Agreement, to finance Permitted Acquisitions, and to finance Repurchases but
only so long as (a) there is no Default hereunder at the time of any such
Repurchase; and (b) the Maximum Available Amount that is available to Borrower
under the Aggregate Revolving Loan Commitment immediately following any
Revolving Loan Advance made to finance Repurchases is not less than Ten Million
and No/100 Dollars ($10,000,000.00).”
     2. Conditions Precedent to this Amendment.
     As a condition precedent to Lenders’ consent to the amendments as described
herein and to the effectiveness of this Amendment, the following must have been
satisfied:
          a) This Agreement. Borrower, Guarantors, and Lenders shall have
executed and delivered this Amendment to Administrative Agent’s possession and
Borrower shall have paid to the Administrative Agent all fees related to this
Amendment.
          b) Representations and Warranties. Except as set forth on Schedule 1
hereto, the Representations and Warranties, as set forth in Section 12 of the
Third Amended and Restated Loan Agreement together with the Schedules included
in the Disclosure Schedule thereto (such Schedules, the “Existing Schedules”),
shall be true and correct as of the date of this Amendment.
          c) Compliance with Loan Documents. The Borrower and Guarantors shall
be in full compliance with all of the terms and conditions of the Loan
Documents, and there shall be no Existing Default thereunder, and no Default or
Event of Default shall have occurred and be continuing thereunder or shall
result after giving effect to this Amendment.
     3. Miscellaneous.
          a) Loan Documents Continue. Except as specifically amended by this
Amendment, all of the terms, provisions, conditions, agreements, covenants,
representations, warranties and powers contained in the Loan Documents shall be
and remain in full force and effect and the same are hereby ratified and
confirmed and are incorporated herein by reference. Reference to this Amendment
need not be made in any note, document, letter, certificate, Loan Documents, or
any communication issued or made pursuant to or with respect to the Loan
-2-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



Documents; any reference to the Loan Documents being sufficient to refer to the
Loan Documents as amended hereby. In no manner shall this Amendment impair the
Loan Documents, the rights, remedies obligations, liabilities, liens or security
interests represented thereby, nor shall any such rights, remedies, obligations,
liabilities, liens or security interests be in any manner waived or impaired,
diminished or discharged hereby.
          b) Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts, and all such counterparts taken together
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Amendment to produce or account for more than one
counterpart signed by the party to be charged.
          c) Consent of Guarantors. Each of the Guarantors acknowledge and
consent to the execution of this Amendment by the Borrower and acknowledges that
this consent is not required under the terms of the Guaranty and that the
execution hereof by the Guarantors shall not be construed to require the Lenders
to obtain their acknowledgment to any future amendment, modification or waiver
of any term of the Loan Agreement or any other Loan Documents except as
otherwise provided in said Guaranty. Each of the Guarantors hereby agree that
the Guaranty shall apply to all indebtedness, obligations and liabilities of the
Borrower to the Lenders under the Loan Agreement, as amended pursuant to this
Amendment, and that the Guaranty shall be and remain in full force and effect.
(Signatures of Borrower, Guarantors, and Lenders are on the following pages.)
-3-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              LASALLE BANK NATIONAL ASSOCIATION,     as Administrative Agent and
a Lender
 
       
 
       
 
  By:   /s/ James C. Bine
 
       
 
       
 
  Print Name:   James C. Bine
 
       
 
       
 
  Title:   SVP
 
       

-4-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              SOUTHWEST BANK OF ST. LOUIS,
 
  as a Lender    
 
       
 
       
 
  By:   /s/ Robert W. Sellers
 
       
 
       
 
  Print Name:   Robert W. Sellers
 
       
 
       
 
  Title:    
 
       

-5-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              NATIONAL CITY BANK, as a Lender
 
       
 
       
 
  By:   /s/ Eric Hartman
 
       
 
       
 
  Print Name:   Eric Hartman
 
       
 
       
 
  Title:   Vice President
 
       

-6-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              FIFTH THIRD BANK, as a Lender
 
       
 
       
 
  By:   /s/ Shawn D. Hagan
 
       
 
       
 
  Print Name:   Shawn D. Hagan
 
       
 
       
 
  Title:   Vice President
 
       

-7-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS
FINANCIAL SERVICES, INC., as a Lender
 
       
 
       
 
  By:   /s/ Michael Trunck
 
       
 
       
 
  Print Name:   Michael Trunck
 
       
 
       
 
  Title:   Team Leader/ Director
 
       

-8-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

              FIRST BANK, as a Lender
 
       
 
       
 
  By:   /s/ Keith M. Schmelder
 
       
 
       
 
  Print Name:   Keith M. Schmelder
 
       
 
       
 
  Title:   Senior Vice President
 
       

-9-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first written above.

                  BORROWER:    
 
                TALX CORPORATION, a Missouri corporation, as Borrower    
 
           
 
           
 
  By:                       /s/ L. Keith Graves    
 
           
 
      L. Keith Graves, Chief Financial Officer    

GUARANTORS:
The undersigned hereby acknowledge and agree to the foregoing Amendment:
PERFORMANCE ASSESSMENT NETWORK, a Delaware corporation, as a Guarantor,
TALX UCM SERVICES, INC., a Missouri corporation, as a Guarantor,
TALX FASTIME SERVICES, INC., a Texas corporation, as a Guarantor,
TALX EMPLOYER SERVICES, LLC, a Missouri Limited Liability company, as a
Guarantor,
UI ADVANTAGE, INC., a Maryland corporation, as a Guarantor,
TBT ENTERPRISES, INCORPORATED, a Maryland corporation, as a Guarantor,
NET PROFIT, INC., a South Carolina corporation, as a Guarantor,
TALX TAX INCENTIVE SERVICES, LLC, a Missouri limited liability company, as a
Guarantor,
JON-JAY ASSOCIATES, INC., a Massachusetts corporation, as a Guarantor,
TALX TAX CREDITS AND INCENTIVES, LLC, a Missouri limited liability company, as a
Guarantor,
MANAGEMENT INSIGHT INCENTIVES, LLC, a Missouri limited liability company, as a
Guarantor,
UNEMPLOYMENT SERVICES, LLC, a Missouri limited liability company, as a
Guarantor, and
TALX CONFIRMATION DIRECT, INC., a Missouri limited liability company, as a
Guarantor

         
By:
                      /s/ L. Keith Graves    
 
       
Name:
  L. Keith Graves, Chief Financial Officer    

-10-
First Amendment to Third
Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Disclosure Schedules
Section 12.13
Prior Transactions
Paragraph 3 of Section 12.13 of the Existing Schedules is amended and restated
as follows:
On March 27, 2002, TALX’s subsidiary, Garcia Acquisition Sub, Inc., a Missouri
corporation (“Garcia”), acquired the assets of the unemployment compensation
management business of Gates, McDonald & Company and the outstanding stock of
James E. Frick, Inc., a Missouri corporation (“Frick”). On March 31, 2003,
Garcia merged with and into Frick, and the surviving corporation changed its
name to TALX UCM Services, Inc.
As of April 20, 2005, TALX UCM Services, Inc. acquired the stock of Jon-Jay
Associates, Inc.
On June 30, 2003, TALX UCM Services, Inc. acquired the outstanding membership
interests of Johnson & Associates, LLC, a Nebraska limited liability company
(“Johnson”). Effective as of August 15, 2006, Johnson merged with an into TALX
UCM Services, Inc., and TALX UCM Services, Inc. was the surviving corporation.

 